NO. 12-18-00211-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

LARRY COLEMAN HICKS,                                      §       APPEAL FROM THE 114TH
APPELLANT

V.                                                        §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §       SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
       Larry Coleman Hicks, acting pro se, appeals from his conviction for aggravated assault
with a deadly weapon. Sentence was imposed on October 13, 1997. Under the rules of appellate
procedure, the notice of appeal must be filed within thirty days after the sentence is imposed or
within ninety days after sentence is imposed if the defendant timely files a motion for new trial.
See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that a motion to extend the time for filing a
notice of appeal must be filed within fifteen days after the deadline for filing the notice of appeal.
TEX. R. APP. P. 26.3. In this case, Appellant filed his notice of appeal on June 14, 2018, long
after the time for filing a notice of appeal under Rule 26.2(a) or for seeking a motion to extend
under Rule 26.3.1
       This Court is not authorized to extend the time for perfecting an appeal except as
provided by the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 26.2, 26.3; see also
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522 (Tex. Crim. App. 1996). Only the court of criminal appeals has jurisdiction to grant an out-
of-time appeal. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL 631842, at *1-2 (Tex. App.—


       1
           The record also contains a notice of appeal dated August 3, 2018.
Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without
permission from court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a)
(West 2005).
         Accordingly, we dismiss Appellant’s appeal for want of jurisdiction. See TEX. R. APP. P.
43.2(f). All pending motions are overruled as moot.
Opinion delivered September 5, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 5, 2018


                                         NO. 12-18-00211-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-481)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.